IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

ZACHERY SORAH, ef a/.,
Plaintiffs,

V. - Case No. 3:19-cv-120

SCHOOL DISTRICT BOARD OF
EDUCATION, et a/.,

Defendants.

 

DECISION AND ENTRY SUSTAINING DEFENDANTS’ MOTION FOR
JUDGMENT ON THE PLEADINGS (DOC. #6); OVERRULING
PLAINTIFFS’ MOTION TO AMEND COMPLAINT (DOC. #11);
JUDGMENT TO ENTER IN FAVOR OF DEFENDANTS AND AGAINST
PLAINTIFFS; TERMINATION ENTRY

 

Plaintiff Zachery Sorah and his mother, Brandy Sorah, filed suit against Tipp
City Exempted Village School District Board of Education and its Superintendent,
Gretta Kumpf, Ph.D., seeking damages and injunctive relief under Title II of the
Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12131 et seg., and
§ 504 of the Rehabilitation Act of 1973 (“8 504), 29 U.S.C. 8 794 et seq.

This matter is currently before the Court on Defendants’ Motion for
Judgment on the Pleadings, Doc. #6, and on Plaintiffs’ Motion to Amend
Complaint, Doc. #11. For the reasons set forth below, the Court sustains the
Motion for Judgment on the Pleadings and overrules the Motion to Amend

Complaint.
I. Background and Procedural History

Zachery Sorah is a disabled young adult who graduated from Tipp City
Exempted Village School District in 2017. He has been diagnosed with a speech
impediment, auditory processing disorder, attention deficit disorder and poor
socialization skills. While he was a student, his disabilities were addressed under
an Individual Education Plan (“IEP”) and a Section 504 Plan.

This lawsuit arises out of events that took place during Zachery’s last
semester of his senior year of high school. On January 11, 2017, he was given a
3-day in-school suspension after tobacco and a vape pen were found in his car on
school property. Three months later, on April 20, 2017, he was given a 10-day
out-of-school suspension with a recommended 80-day expulsion after a wooden
pipe, rolling papers and empty tobacco wrappers were found in his car on school
property.

The expulsion hearing, conducted by Superintendent, Dr. Gretta Kumpf, and
Principal, Steve Verhoff, was held on April 27, 2017. According to Plaintiffs,
although Brandy reminded them of Zachery’s disabilities, there was no discussion
at that hearing of whether Zachery’s behavior might be related to his disabilities,
ie., a “manifestation determination.” The following day, Dr. Kumpf agreed to hold
the 80-day expulsion in abeyance if Zachery complied with certain conditions upon
his return to school.

Plaintiffs allege that, when Zachery returned to school on May 4, 2017, his

schedule was reduced from seven periods to four periods. His classwork was self-
taught on the computer and he had to manage his own classes with little direction
or guidance from his teachers. The teachers assigned to his room were often
unfamiliar with the subject matter assigned to him. Contrary to his IEP and Section
504 Plan, he was not given visual supports or frequent checks of his
comprehension of the subject matter. In addition, he was escorted everywhere he
went in the school building, forbidden to socialize with other students and forced
to leave school to eat his lunch. He was also barred from attending the Senior
Prom, the Senior Father Luncheon, the Senior Awards Ceremony, Senior Picnic,
the Senior Sports Awards Ceremony, and varsity baseball games.

Zachery graduated from high school in late May of 2017. In April of 2019,
he and his mother, Brandy, filed suit against the Tipp City Exempted Village School
Board of Education and against Dr. Kumpf, alleging violations of Title II of the ADA
and § 504 of the Rehabilitation Act. Doc. #1. They allege that “[als a result of
Defendants’ discriminatory and retaliatory actions, Zachery suffered a compromise
in his education.” /d. at PagelD#6. They also allege that Zachery was punished
more harshly than a non-disabled student who engaged in unlawful behavior. /d.
at PagelD#5.

Defendants have filed a Motion for Judgment on the Pleadings, Doc. #6.
Along with their memorandum in opposition to that motion, Doc. #10, Plaintiffs
filed a Motion to Amend Complaint, Doc. #11. The factual allegations in the
proposed Amended Complaint are largely the same, but Plaintiffs seek leave to add

a claim under 42 U.S.C. 8 1983 for an alleged violation of their Fourteenth
Amendment rights, and to explicitly assert a claim for damages against Dr. Kumpf

in her individual capacity. Both motions are fully briefed and ripe for decision.

ll. Defendants’ Motion for Judgment on the Pleadings (Doc. #6)

Title II of the ADA provides that “no qualified individual with a disability
shall, by reason of such disability, be excluded from participation in or be denied
the benefits of the services, programs, or activities of a public entity, or be
subjected to discrimination by such entity.” 42 U.S.C. § 12132. Count | of the
Complaint alleges that Defendants discriminated against Zachery on the basis of
his disability by denying him full and equal enjoyment of educational services, and
that Defendants punished him more harshly than a similarly-situated, non-disabled
student, all in violation of Title II of the ADA. Doc. #1.

Section 504 of the Rehabilitation Act provides, in relevant part, that “[n]o
otherwise qualified individual with a disability . . . shall, solely by reason of her or
his disability, be excluded from the participation in, be denied the benefits of, or be
subjected to discrimination under any program or activity receiving Federal financial
assistance.” 29 U.S.C. 8 794(a). Count II of the Complaint alleges that
Defendants violated 8 504 by excluding Zachery from participation in their
programs and activities, denying him the benefits of those programs and activities,
and subjecting him to discrimination on the basis of his disability. It further alleges

that Defendants engaged in retaliatory actions against Zachery and Brandy in
response to Brandy’s objections to the manner in which Zachery was being
treated. Doc. #1.

Both the ADA and § 504 “authorize individuals to seek redress for violations
of their substantive guarantees by bringing suits for injunctive relief or money
damages.” Fry v. Napoleon Cmty. Schs., -U.S.-, 137 S. Ct. 743, 750 (2017).
Here, Plaintiffs seek both. They ask that “Defendants be enjoined from further
unlawful conduct,” and that “Plaintiffs be awarded compensatory damages,
including those relating to emotional distress.” Doc. #1, PagelD#8.

In their Motion for Judgment on the Pleadings, Defendants argue that: (1)
Brandy Sorah lacks standing to pursue claims under the ADA and 8 504; (2) Dr.
Kumpf cannot be held individually liable under the ADA or § 504, and the claims
brought against her in her official capacity are redundant; and (3) Zachery’s ADA
and 8 504 claims against the school board are subject to dismissal because he
failed to exhaust administrative remedies as required by the Individuals with
Disabilities Education Act (“IDEA”), 20 U.S.C. § 1415/1).

A. Fed. R. Civ. P. 12(c)

Motions for judgment on the pleadings under Federal Rule of Civil Procedure
12(c) are analyzed under the same standard as motions to dismiss under Federal
Rule of Civil Procedure 12(b)(6). See Warrior Sports, Inc. v. Nat‘! Collegiate
Athletic Ass'n, 623 F.3d 281, 284 (6th Cir. 2010). “For purposes of a motion for
judgment on the pleadings, all well-pleaded material allegations of the pleadings of

the opposing party must be taken as true, and the motion may be granted only if
the moving party is nevertheless clearly entitled to judgment.” JPMorgan Chase
Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (internal citation and
quotation marks omitted). However, the court need not accept as true legal
conclusions or unwarranted factual inferences. /d. (citing Mixon v. Ohio, 193 F.3d
389, 400 (6th Cir. 1999)).

To withstand a Rule 12(c} motion for judgment on the pleadings, “a
complaint must contain direct or inferential allegations respecting all the material
elements under some viable legal theory.” Commercial Money Ctr., Inc. v. Illinois
Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007). “The factual allegations in the
complaint need to be sufficient to give notice to the defendant as to what claims
are alleged, and the plaintiff must plead ‘sufficient factual matter’ to render the
legal claim plausible, /e., more than merely possible.” Fritz v. Charter Twp. of
Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Ashcroft v. /qbal, 556 U.S.
662 (2009)). A “legal conclusion couched as a factual allegation” need not be
accepted as true, nor are recitations of the elements of a cause of action
sufficient. Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009)
(quoting Belf Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

As Defendants note in their reply brief, Plaintiffs’ Memorandum in
Opposition to the Motion for Judgment on the Pleadings contains numerous
additional factual allegations that are not contained in the Complaint. Because
these additional allegations are matters outside the pleadings, the Court cannot

consider them in ruling on Defendant’s motion. Johnson v. Metro. Gov't of
Nashville and Davidson Cty., Tenn., 502 F. App’x 523, 541-42 (6th Cir. 2012).
Moreover, Plaintiffs are not permitted to remedy pleading deficiencies through a
response brief. See Montesi v. Nationwide Mut. Ins. Co., 970 F. Supp. 2d 784,
792 (W.D. Tenn. 2013); Jocham v. Tuscola Cty., 239 F. Supp. 2d 714, 732 (E.D.
Mich. 2003). Accordingly, only the facts alleged in the Complaint will be
considered.

B. Brandy Sorah’s Standing

The first question is whether Brandy Sorah has standing to assert claims
under the ADA or § 504.' The ADA prohibits discrimination in the form of
retaliation “against any individual because such individual has opposed any act or
practice made unlawful by” the ADA. 42 U.S.C. 8 12203(a). Likewise, it is
unlawful to retaliate against any person because such person has filed a complaint
or participated in a hearing under 8 504. 29 C.F.R. § 33.13. Because the ADA
and § 504 have “a similar scope and aim,” Brandy’s retaliation claims may be
analyzed together. A.C. ex rel. J.C. v. Shelby Cty. Bd. of Educ., 711 F.3d 687,
697 (6th Cir. 2013).

To establish a prima facie case of retaliation, Brandy must prove that she:
(1) engaged in activity protected under § 504 or the ADA; (2) Defendants knew of

the protected activity; (3) Defendants then took adverse action against her; and (4)

 

' As previously noted, Brandy’s son, Zachery, is no longer a minor. Accordingly,

she is not bringing these claims on his behalf, but rather is asserting her own
separate claims.
there was a causal connection between the protected activity and the adverse

action. /d. The burden would then shift to Defendants to prove that they had a
legitimate, non-discriminatory basis for the adverse action. Brandy would then

have to prove that the articulated reason was pretextual. /d.

It is undisputed that Brandy engaged in protected activity under § 504 and
the ADA by advocating on Zachery‘s behalf, and that Defendants were aware of
her protected activity. The Complaint includes a long list of adverse actions that
Defendants allegedly took against Zachery following Brandy’s complaints. It is,
however, devoid of any allegations that Defendants took any adverse action
directly against Her. The Complaint alleges only that “[a]s a result of Defendants’
discrimination and retaliation, Brandy was required to deal with her son’s reactions
to the treatment, including Zachery’s repeated threats to drop out of high school,
but also to miss significant time from work in order to attempt to advocate for her
son.” Doc. #1, PagelD##6-7.

Defendants argue that these consequential damages, in the form of lost
wages and emotional distress, are insufficient to confer standing on Brandy. The
Court agrees. In Burton v. Cleveland Heights— University Heights City School
District Board of Education, No. 1:17cv134, 2017 WL 4348915 (N.D. Ohio Sept.
29, 2017), the court held that a disabled student’s mother lacked standing to
pursue claims under § 504 and the ADA based on violations of her daughter's
rights. The Complaint did not allege that the school district had discriminated

against the mother or retaliated against her. Rather, it alleged only that she
“suffered consequential damages, including pain, suffering, and emotional distress
as a result of Defendant's actions.” /d. at *4. See also A.S. by A.D.S. v. Butler
Cty., 700 F. App’x 105, 109-110 (3d Cir. 2017) (holding that parents alleging
emotional distress stemming from violations of their chi/d’s rights lacked standing
to pursue their own claims under the ADA and 8 504).

Given that Brandy Sorah has failed to allege that Defendants took any
adverse action directly against her as a result of her advocacy, the Court concludes
that she lacks standing to pursue claims under the ADA and 8 504.

Cc. Dr. Kumpf’s Individual Liability Under ADA and § 504

The Complaint does not specify whether Dr. Gretta Kumpf is sued in her
official capacity as Superintendent of the Tipp City Exempted Village School
District, in her individual capacity, or both.

Defendants argue that, to the extent that Dr. Kumpf is sued in her official
capacity, the claims should be dismissed as redundant, given that her employer is
also sued. See Johnson v. Washington Cty. Career Ctr., No. 2:10-cv-076, 2010
WL 2570929, at *4 (S.D. Ohio June 22, 2010) (“Courts regularly dismiss as
redundant claims against agents in their official capacities when the principal entity
is also named as a defendant in the suit.”). Plaintiffs do not dispute that the
claims brought against Dr. Kumpf in her official capacity are redundant and subject
to dismissal on that basis.

To the extent that Dr. Kumpf is sued in her individual capacity, Defendants

argue that these claims must be dismissed because there is no individual liability
under either Title II of the ADA or 8 504. See Everson v. Leis, 556 F.3d 484, 501
n.7 (6th Cir. 2009) (“Title II of the ADA does not. . . provide for suit against a
public official acting in his individual capacity.”); Lee v. Mich. Parole Bd., 104 F.
App’x 490, 493 (6th Cir. 2004) (“neither the ADA nor the [Rehabilitation Act]
impose[s] liability upon individuals.”). Again, Plaintiffs impliedly concede that, as
currently pled, these claims are subject to dismissal. They argue only that their
Amended Complaint will set forth facts and laws showing that Kumpf is a proper
Defendant. Doc. #10, PagelD#54.

To the extent that Dr. Kumpf is sued in her official capacity, the Court
dismisses without prejudice the claims against her as redundant. To the extent
that she is sued in her individual capacity, the Court dismisses with prejudice the
ADA and 8 504 claims against her on the merits.

D. Failure to Exhaust Administrative Remedies

This leaves only Zachery’s ADA and § 504 claims against the school board.
Defendants argue that these claims must be dismissed because Zachery failed to
exhaust his administrative remedies prior to filing suit. Neither Title II of the ADA
nor § 504 of the Rehabilitation Act contains an exhaustion requirement.
Nevertheless, if the plaintiff is “seeking relief that is also available” under the
Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq., the
plaintiff must exhaust the IDEA’s administrative procedures “to the same extent as

would be required had the action been brought under [the IDEA].” 20 U.S.C.

10
§ 1415(1). Therefore, the Court must first determine whether Zachery is “seeking
relief that is also available” under the IDEA. If he is, then the Court must
determine whether he has exhausted his administrative remedies to the same
extent that would have been required had he filed suit under the IDEA.
1. Zachery is Seeking Relief Also Available Under the IDEA

The IDEA’s “core guarantee” is a “free appropriate public education”
(“FAPE”) for all children with disabilities, tailored to their individual needs. Fry v.
Napoleon Cmty. Schs., —U.S.—, 137 S. Ct. 743, 748 (2017). This is typically
accomplished through an individualized education program, or “IEP.” Under the
IDEA, parents may present a complaint “with respect to any matter relating to the
identification, evaluation, or educational placement of the child, or the provision of
a [FAPE] to such child.” 20 U.S.C. 1415(b)(6)(A). The filing of a complaint
triggers initial meetings, followed by a due process hearing before an impartial
hearing officer. The hearing officer’s decision may be appealed to the state agency
and then the courts. Fry, 137 S. Ct. at 749 (citing 20 U.S.C. § 1415)).

Zachery’s Complaint does not explicitly allege that he was denied a “free
appropriate public education.” This, however, is not dispositive. The court must
“look to the substance, or gravamen” of the complaint to determine whether it
seeks relief for the denial of a FAPE. /d. at 753, 755. In making that
determination, the court asks two hypothetical questions: (1) “could the plaintiff
have brought essentially the same claim if the alleged conduct had occurred at a

public facility that was not a school—say a public theater or library?”; and (2)

11
“could an adu/t at the school—say an employee or visitor—have pressed essentially
the same grievance?” /d. at 756. If the answer to these questions is “no,” then
the complaint probably implicates the denial of a FAPE, “even if it does not
explicitly say so.” /d.”

Defendants argue that this analysis leads to the inevitable conclusion that
Zachery is seeking relief for the denial of a FAPE. The Court agrees. As discussed
above, Zachery alleges that, at the expulsion hearing, there was “no discussion
regarding a manifestation determination or evaluation being conducted to
determine whether Zachery’s behavior was related to his disabilities.” Doc. #1,
PagelD#3. As Defendants note, this is a clear reference to the IDEA, which
establishes specific procedures governing alternative placement of students who
have violated a code of student conduct. If school personnel seek a change in
placement, including a suspension, of more than ten school days, the school must
make a “manifestation determination” to consider “if the conduct in question was
caused by, or had a direct and substantial relationship to, the child’s disability.”
20 U.S.C. § 1415(k)(1)(E)(i)(1).°

Zachery further alleges that when he returned to school on May 4, 2017,

he: (1) was required to sit in a small room by himself for one period each day, with

 

2 Another factor to be considered is whether the plaintiff has “previously invoked

the IDEA’s formal procedures to handle the dispute.” fry, 137 S. Ct. at 757.
3 Given that Dr. Kumpf decided not to impose the recommended 80-day
expulsion, and that Zachery’s suspension lasted no more than 10 school days, it
does not appear that the school had a duty to make a manifestation determination.

12
no teacher present; (2) had his schedule reduced from seven to four periods; (3)
was forced to manage his own classes; (4) was given no direction or guidance; (5)
had to teach himself on the computer, which was “confusing and difficult” for him;
(6) was placed in a room with rotating teachers who were often unfamiliar with the
subject matter that he was assigned; (7) was often abandoned by the teachers
during the school day; (8) was subjected to numerous distractions and disruptions
that interfered with the learning environment and exacerbated his ability to learn;
and (9) was denied visual supports or frequent checks relating to his understanding
of the subject matter in disregard of his § 504 and IEP plans. Doc. #1,
PagelD##4-5. In addition, Zachery alleges that he was barred from participating in
numerous extra-curricular activities. /d. at PagelD#5.

Zachery specifically alleges that “[a]s a result of Defendants’ discriminatory
and retaliatory actions, [he] suffered a compromise in his education.” /d. at
PagelD#6. Returning to the hypothetical questions in the Fry analysis, it is clear
that Zachery’s ADA and 8 504 claims could not have been brought if the alleged
conduct occurred in a public facility other than a school. It is also clear that an
adult employee or visitor to the school could not have pressed the same claims.
These are claims that can only be brought by a student complaining that he was
denied certain educational services to which he was entitled. The Court therefore
rejects Plaintiffs’ argument that the gravamen of the Complaint concerns
“disability-based discrimination, not failure to provide a FAPE.” Doc. #10,

PagelD#57.

13
2. Zachery is Required to Exhaust Administrative Remedies

Given that Zachery’s Complaint implicates the denial of a FAPE, he must
therefore exhaust the IDEA’s administrative procedures “to the same extent as
would be required” had he brought this action under the IDEA. 20 U.S.C.

§ 1415(I). It is undisputed that he made no effort to exhaust his administrative
remedies.

In S.E. v. Grant County Board of Education, 554 F.3d 633 (6th Cir. 2008),
the court held that “when a plaintiff has alleged injuries that could be redressed to
any degree by the IDEA’s administrative procedures and remedies, exhaustion of
those remedies is required.” /d. at 642 (quoting Robb v. Bethel Sch. Dist. #403,
308 F.3d 1047, 1048 (9th Cir. 2002)). A factual record, developed by
“educational professionals through the administrative process,” assists the court in
making a reasoned decision concerning the merits of the plaintiff's claims. /d. at
643. See also Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 61 (1st Cir. 2002)
(“the administrative process facilitates the compilation of a fully developed record
by a factfinder versed in the educational needs of disabled children—and that
record is an invaluable resource for a state or federal court required to adjudicate a
subsequent civil action covering the same terrain.”); Polera v. Bd. of Educ. of
Newburgh Enlarged City Sch. Dist., 288 F.3d 478, 487 (2d Cir. 2002) (“[t]he
IDEA’s exhaustion requirement was intended to channel disputes related to the
education of disabled children into an administrative process that could apply

administrators’ expertise in the area and promptly resolve grievances.”).

14
Citing F.H. ex rel. Hall v. Memphis City Schools, 764 F.3d 638 (6th Cir.
2014), Zachery notes, however, that “[e]xhaustion is not required if it would be
futile or inadequate to protect the plaintiff's rights.” /d. at 644 (quoting Covington
v. Knox Cty. Sch. Sys., 205 F.3d 912, 917 (6th Cir. 2000)). Whether exhaustion
is required is a question of law. Hoeft v. Tucson Unified Sch. Dist., 967 F.2d
1298, 1303 (9th Cir. 1992). Zachery bears the burden of proving that it would be
futile or inadequate to require exhaustion of administrative remedies. Gean v.
Hattaway, 330 F.3d 758, 773 (6th Cir. 2003).

Here, Zachery argues that exhaustion would be futile or inadequate because:
(1) he has already graduated from high school; and (2) compensatory damages,
which he maintains is the only remedy that will make him whole, cannot be
awarded by an IDEA hearing officer. See Crocker v. Tennessee Sec. Sch. Athi.
Ass'n, 980 F.2d 382, 386 (6th Cir. 1992) (noting that, under the IDEA’s
predecessor statute, monetary damages may be awarded as restitution for
educational expenses but “general damages for emotional injury or injury to a
dignitary interest” are not available).

In Fry, the Supreme Court expressly left open the question of whether
exhaustion would be required when the plaintiff complains about the denial of a
FAPE but seeks a remedy, such as money damages for emotional distress, that an
IDEA hearing officer is not authorized to award. 137 S. Ct. at 752 n.4.
Nevertheless, other courts have addressed this issue. The Fifth Circuit recently

noted that most circuits have held that “the IDEA requires plaintiffs who were

15
denied a free appropriate public education to exhaust regardless of the remedy
they seek.” McMillen v. New Caney Indep. Sch. Dist., 939 F.3d 640, 647 (5th
Cir. 2019) (collecting cases). Likewise, in Frazier, the First Circuit held that
“[e]xhaustion is beneficial regardless of whether the administrative process offers
the specific form of remediation sought by a particular plaintiff.” 276 F.3d at 61.
The Sixth Circuit generally requires exhaustion even if the plaintiff is seeking
compensatory damages that a hearing officer could not award. It has, however,
recognized certain exceptions. In Covington v. Knox County School System, 205
F.3d 912 (6th Cir.), amended on denial of reh'g (May 2, 2000), disabled student
Jason Covington’s parents filed suit under 42 U.S.C. § 1983, alleging that the
school district violated Jason’s constitutional rights by repeatedly locking him in a
time-out room as a form of discipline. They argued that, because they were
seeking compensatory damages, which were not available under the IDEA, it would
be futile to require them to exhaust administrative remedies. The Sixth Circuit
agreed with other circuits that, standing alone, the nature of the remedy sought,
i.@., money damages, did not excuse the failure to exhaust the administrative
process. /d. at 916. Otherwise, a plaintiff could “circumvent the IDEA‘s elaborate

scheme simply by appending a claim for damagesl[.]” /d. at 917.*

 

4 See also P.G. v. Rutherford Cty. Bd. of Educ., 313 F. Supp. 3d 891, 905-06
(M.D. Tenn. 2018) (holding that “Sixth Circuit precedent requires that the plaintiffs
exhaust their administrative remedies and build a record even if the plaintiff seeks
certain relief, like money damages, that is unavailable in an IDEA administrative
proceeding.”).

16
Nevertheless, the Sixth Circuit concluded that Covington’s case warranted
an exception to this general rule.

Although we agree with those courts that have decided that a mere

claim for money damages is not sufficient to render exhaustion of

administrative remedies unnecessary, we hold that in the unique

circumstances of this case—in which the injured child has already
graduated from the special education school, his injuries are wholly in

the past, and therefore money damages are the only remedy that can

make him whole— proceeding through the state's administrative

process would be futile and is not required before the plaintiff can file

suit in federal court.

ld. \In Gean, the Sixth Circuit later clarified that the holding in Covington “was
based not upon the fact that the plaintiff sought monetary damages, but on the
fact that the IDEA did not provide a remedy for the type of harm allegedly suffered
by plaintiff, which was more in the nature of a tort than a violation of a federal
entitlement scheme.” 330 F.3d at 774.

Again, in F.H. ex rel. Hall v. Memphis City Schools, 764 F.3d 638 (6th Cir.
2014), the court held that exhaustion would be futile for a disabled student who
sought compensatory damages for physical, sexual and verbal abuse inflicted on
him by aides at his school. As in Covington, F.H. had already graduated from high
school and was seeking compensatory damages for “non-educational” injuries that
could not be remedied through the administrative process. /d. at 644.

Zachery argues that his case in akin to Covington and Hail in that: (1) he has
already graduated; and (2) compensatory damages, which cannot be awarded by

an IDEA hearing officer, are the only remedy that will make him whole. He notes

that, in this lawsuit, he is not seeking either compensatory education or tuition

17
reimbursement.° He therefore argues that exhaustion would be futile or inadequate
to protect his rights.

The Court finds that Zachery’s case is factually distinguishable from
Covington and Haifin one important aspect. The plaintiffs in Covington and Hall
complained of physical and/or sexual abuse at school, giving rise to tort-like claims
that were redressable only by compensatory damages. In contrast, Zachery's
alleged injuries are almost entirely educational in nature, predicated on the denial of
a FAPE. The thrust of his claims is that, as a result of the discipline imposed by
Defendants, he was deprived of educational services and excluded from
participation in extracurricular activities on the basis of his disability. Although he
also alleges emotional distress and loss of dignity, the injuries at issue stem from
Defendants’ alleged failure to provide a FAPE. Under the circumstances presented
here, neither Zachery’s graduation nor the fact that he is seeking compensatory
damages excuses him from exhausting administrative remedies under the IDEA.

Notably, the IDEA requires states to provide a FAPE to disabled students
through their twenty-first birthday, even if they have been suspended or expelled
from school. 20 U.S.C. 8 1412(a)(1)(A). Accordingly, even though the
educational injuries complained of occurred during Zachery’s last month of high

school, they could have been redressed through the IDEA’s administrative

 

® Zachery’s statement—that he seeks on/y compensatory damages—is belied by

the Complaint which also demands that “Defendants be enjoined from further
unlawful conduct” and that “Plaintiff[] be awarded all other legal and equitable
relief to which he may be entitled.” Doc. #1, PagelD#8.

18
procedures and remedies. See Auecker v. Sommer, 567 F. Supp. 2d 1276, 1292
(D. Ore. 2008) (holding that exhaustion of administrative processes was not futile
because “a compensatory education was an available administrative remedy and
remained a viable option even after Ruecker’s graduation.”); Reid ex rel. Reid v.
Dist. of Columbia, 401 F.3d 516, 522 (D.C. Cir. 2005) (explaining that
compensatory education awards may be awarded “to compensate for a past
deficient program,” and such awards are appropriate even beyond age twenty-
one).

In Ferren C. v. School District of Philadelphia, 612 F.3d 712 (3d Cir. 2010),
the court upheld the district court’s award of compensatory education that
extended three years beyond plaintiff’s twenty-first birthday. It noted that
“monetary awards cannot fully compensate a student for a school district’s past
failures.” Accordingly, “[i]f an individual was deprived of his or her right to an
adequate FAPE . . . prior to the age of twenty-one, it follows that the student
could only be fully compensated by an award of compensatory education that
contains the elements of a FAPE that she was previously denied.” /d. at 720.

Here, Zachery did nothing to exhaust the administrative remedies that were
available to him at the time of the alleged injury. Instead, he waited almost two
years after graduation and then filed suit seeking money damages for the alleged
violations of the ADA and 8 504. But, as Defendants correctly note, Zachery’s

preferred damages do not necessarily establish futility.

19
Several cases are instructive in this regard. Polera v. Board of Education of
Newburgh Enlarged City School District, 288 F.3d 478 (2d Cir. 2002) is almost
directly on point. There, the plaintiff sued during her senior year of high school,
alleging violations of the ADA and § 504 and seeking compensatory damages.

The Second Circuit found that the district court lacked jurisdiction over the claims
because the plaintiff had failed to exhaust her administrative remedies. It rejected
the district court’s finding that exhaustion would have been futile.

The Second Circuit held that “[W]Jhere, as here, a full remedy is available at
the time of injury, a disabled student claiming deficiencies in his or her education
may not ignore the administrative process, then later sue for damages.” /d. at
488. The court rejected the plaintiff’s reliance on the Sixth Circuit’s decision in
Covington, noting that, because of the nature of Covington’s claims, “damages
would have been the only adequate remedy even had he sought immediate relief at
the time of the wrongdoing. Nothing could ‘undo’ the harm that he had suffered.”
ld. at 490. The Second Circuit held that, “[i]Jn contrast, had Polera pursued
administrative procedures at the time of the alleged wrongdoing, she could have
obtained the materials she needed and, perhaps, remedial tutoring or schedule
adjustments to undo the effects of the wrong. For Polera, unlike the plaintiff in
Covington, a fully effective remedy was available at the time; she simply chose not

to pursue it.” /d.

20
The Second Circuit concluded as follows:

disabled-student plaintiffs, like Polera, should not be permitted to “sit

on” live claims and spurn the administrative process that could

provide the educational services they seek, then later sue for

damages. Were we to condone such conduct, we would frustrate the

IDEA's carefully crafted process for the prompt resolution of

grievances through interaction between parents of disabled children

and the agencies responsible for educating those children. The fact

that the administrative process could not provide damages does not

render Polera's claim futile; she could have obtained complete relief at

the time, through changes to her IEPs, additional educational services,

and, if necessary, remedial education.
Id. See also Muskrat v. Deer Creek Pub. Schs., 715 F.3d 775, 785-86 (10th Cir.
2013) (“A plaintiff may not wait to bring IDEA-redressable claims until, for
example, the child graduates or leaves the school district—thus leaving nothing but
damages to adjudicate.”); Cudjoe v. Indep. Sch. Dist. No. 12, 297 F.3d 1058,
1067 (10th Cir. 2002) (“we reject the argument that exhaustion will be excused
because relief is no longer ‘available’ at the time the plaintiff seeks to file a civil
suit if relief was available at the time the alleged injuries occurred.").

Likewise, in Frazier, the First Circuit rejected plaintiff's claim that graduation
should excuse the exhaustion requirement. It noted that “even after graduation,
compensatory education is an available remedy.” 276 F.3d at 63. Moreover, “the
entire matter of timing is largely within a plaintiff’s control.” /d. A plaintiff cannot
evade the exhaustion requirement by holding onto the claim until graduation and
then filing suit seeking money damages. /d. See also Ripple v. Marble Falls Indep.
Sch. Dist., 99 F. Supp. 3d 662, 688 (W.D. Tex. 2015) (noting that the majority of

circuits have held that “plaintiffs cannot sidestep the exhaustion requirements by

21
seeking non-IDEA relief after the plaintiff has graduated, where IDEA relief could
have remedied the injury while the plaintiff was in school.”).

Here, Zachery Sorah seeks relief for educational injuries. He has failed to
show that relief was not available to him through the IDEA at the time of his injury.
Although he was just weeks away from graduating, he could have requested a
hearing and the hearing officer would have had the authority to order
compensatory education to remedy the alleged denial of a FAPE. Zachery cannot
“sit on” his live claims, wait two years and then seek compensatory damages.

Under the circumstances presented here, he was required to exhaust
administrative remedies that were available under the IDEA. On this basis, the
Court SUSTAINS Defendants’ Motion to Dismiss the ADA and § 504 claims
against the school board.® Said claims are DISMISSED WITHOUT PREJUDICE for

failure to exhaust administrative remedies.

Hl. Plaintiffs’ Motion to Amend Complaint (Doc. #11)

Plaintiffs seek leave to file an Amended Complaint to include a cause of
action under 42 U.S.C. § 1983 against the school board and against Dr. Kumpf in
her individual capacity. Doc. #11. Section 1983 imposes liability on persons who,
while acting under color of state law, deprive a citizen of rights secured by the

Constitution or laws of the United States.

 

§ Although this may seem like a harsh result, it is one that is compelled by law.

22
As previously noted, the factual allegations in the proposed Amended
Complaint remain largely the same. Plaintiffs now allege, however, that
Defendants violated Zachery’s Fourteenth Amendment rights when they “engaged
in an unconstitutional policy or custom of failing to [sic] the laws of the United
States and the State of Ohio by failing to adequately address the needs of a
disabled student” and “ignored or refused to take appropriate action in response to
concerns about the unlawful treatment and abuse of Zachary Sorah.. . despite
notice repeatedly given to administrators, including the Superintendent.” Doc.
#11-1, PagelD#68.

A. Fed. R. Civ. P. 15{a)(2)

Federal Rule of Civil Procedure 15(a)(2) provides that the court should freely
give leave to amend a pleading “when justice so requires.” However, leave need
not be given if there is “undue delay, bad faith or dilatory motive on the part of the
movant, repeated failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of allowance of the amendment” or
if the proposed amendment would be futile. Foman v. Davis, 371 U.S. 178, 182
(1962). A proposed amendment is futile if it would not survive a Rule 12(b)(6)
motion to dismiss. A/verview Health Inst. LLC v. Med. Mut. of Ohio, 601 F.3d

505, 512 (6th Cir. 2010).

23
B. Futility of Amendment

Defendants argue that Plaintiffs’ proposed amendment would be futile
because: (1) Brandy Sorah lacks standing to pursue claims under the ADA, § 504,
and § 1983; (2) Dr. Kumpf cannot be held individually liable under the ADA or
§ 504; and (3) given that the factual allegations implicate the denial of a FAPE,
Zachery was required to exhaust his administrative remedies under the IDEA and
failed to do so.

The Court has already explained why Brandy Sorah lacks standing to pursue
her own claims under the ADA and § 504. For similar reasons, she also lacks
standing to pursue claims under § 1983. See Claybrook v. Birchwel/, 199 F.3d
350, 357 (6th Cir. 2000) (holding that § 1983 claims are “entirely personal to the
direct victim of the alleged constitutional tort” and are not available to the victim’s
family members who may suffer emotional distress or other “consequent collateral
injuries”). Likewise, the Court has already explained why the ADA and
§ 504 claims brought against Dr. Kumpf in her individual capacity are not viable,
and why Zachery was required to exhaust his administrative remedies prior to filing
such claims against the school board.

To the extent that Zachery now seeks leave to add § 1983 claims against
Dr. Kumpf and the school board, the proposed amendment would be futile.

Plaintiffs correctly note that Dr. Kumpf may be held individually liable under

24
§ 1983 if she directly participated in the alleged constitutional violations.
Nevertheless, the Court cannot reach the merits of that claim because Zachery
failed to exhaust his administrative remedies under the IDEA.

Given that the § 1983 claims are based on the same factual allegations as
the ADA and § 504 claims— which the Court has held implicate the denial of a
FAPE—the 8 1983 claims are subject to the same exhaustion requirement. See,
e.g., Gean, 330 F.3d at 774 (holding that plaintiffs must exhaust administrative
remedies prior to filing 8 1983 due process claim); Ruecker, 567 F. Supp. 2d at
1294 (holding that persons alleging constitutional injuries must exhaust
administrative remedies “if they seek relief that also is available under the IDEA.”);
Frazier, 276 F.3d at 63 (holding that allowing a plaintiff to pursue a § 1983 claim
without exhausting administrative remedies under the IDEA “would allow a plaintiff
to bypass the administrative procedures merely by crafting her complaint to seek
relief that educational authorities are powerless to grant.”); McMillen, 939 F.3d at
648 (dismissing § 1983 claim and § 504 claim for failure to exhaust administrative
remedies). For the reasons previously discussed, the Court rejects Plaintiffs’
argument that exhaustion is not required.

Accordingly, the Court OVERRULES WITHOUT PREJUDICE Plaintiffs’ Motion

to Amend Complaint, Doc. #11.

25
IV. Conclusion

For the reasons set forth above, the Court SUSTAINS Defendants’ Motion
for Judgment on the Pleadings, Doc. #6. Plaintiff Brandy Sorah’s claims are
DISMISSED WITH PREJUDICE, as are Plaintiff Zachery Sorah’s ADA and 8 504
claims against Dr. Kumpf in her individual capacity. The ADA and 8 504 claims
brought against Dr. Kumpf in her official capacity are DISMISSED WITHOUT
PREJUDICE as redundant. Zachery Sorah’s ADA and § 504 claims against the
School Board are DISMISSED WITHOUT PREJUDICE for failure to exhaust
administrative remedies.

The Court OVERRULES Plaintiffs’ Motion to Amend Complaint, Doc. #11,
given that the proposed amendment would be futile.

Judgment shall be entered in favor of Defendants and against Plaintiffs.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

Date: March 16, 2020 Cece ‘lous
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

26
